CONCURRING OPINION.
I concur in holding that the appellee, J.R. Anderson, Jr., was not in the actual occupation of this land, and consequently Section 2288, Code of 1930, did not come into operation.
The words "actual occupation" as used in Section 2288, mean "actual possession and control," and since the land under that Section must be "held under a conveyance by a tax collector," the actual occupation required is the equivalent of and means the same thing as the "actual adverse possession" required by Section 2287, Code of 1930. I do not concur, therefore, in the *Page 175 
holding of the main opinion that actual possession and control of land sufficient to evidence adverse possession under Section 2287 of the Code is insufficient to evidence actual occupancy thereof under Section 2288. Of course, possession under either statute must be of such character as to arrest attention and indicate that the possession is under a claim of ownership.